Exhibit 10.2

BANK OF THE OZARKS, INC.

FORM OF

STOCK OPTION PLAN

GRANT AGREEMENT

WHEREAS,                 (hereinafter called the “Participant”) is an executive
officer or key employee of Bank of the Ozarks, Inc. (the “Company”) and/or its
Subsidiaries; and

WHEREAS, as part of its compensation programs, the Company has available for
award to executive officers and key employees of the Company and its
Subsidiaries options to purchase shares of the Company’s Common Stock pursuant
to the terms of Bank of the Ozarks, Inc. Stock Option Plan, as amended and
restated effective May 18, 2015 (the “Plan”); and

WHEREAS, the grant of this Option to the Participant and the execution of a
Grant Agreement in the form hereof have been duly authorized by the Compensation
Committee of the Board of Directors of the Company, to become effective on the
Date of Grant (as defined below);

NOW, THEREFORE, effective as of the Date of Grant, the Company grants to the
Participant an option pursuant to the Plan to purchase             shares of
Common Stock (the “Option”) at a price equal to $            per share, subject
to adjustment in certain circumstances as provided below or pursuant to the
Plan, and agrees to cause certificates, or, in the case of uncertificated
securities, notice of issuance, for any shares purchased hereunder to be
delivered to the Participant upon payment of the aggregate Option Price in full,
all subject, however, to the terms and conditions hereinafter set forth.
Capitalized terms used in this Agreement that are not otherwise defined in this
Agreement are used as defined in the Plan.

 

  1. The “Date of Grant” is                     .

 

  2. This Option shall become exercisable and expire as to such of the shares
herein above specified on the dates and in the amounts as follows:

 

NUMBER OF SHARES

   VESTING DATE
(exercisable on or after)    EXPIRATION DATE
(expires if not
exercised on or before)      

Provided, that, the Participant has remained in continuous service from and
after the Date of Grant as an employee of the Company or one of its
Subsidiaries, except as otherwise provided in this agreement or the Plan. To the
extent exercisable, this Option may be exercised in whole or in part from time
to time, subject to the time limitations set forth above and in paragraph 4
below.



--------------------------------------------------------------------------------

3. This Option shall be exercisable only upon payment to the Company of the
aggregate Option Price of the shares with respect to which the Option is
exercised. The Option Price shall be payable in cash or by check acceptable to
the Company.

If permitted, in the sole judgment of the Company, under applicable securities
and other laws, the requirement of payment in cash shall be deemed satisfied if
the Participant shall have made arrangements satisfactory to the Company with a
broker who is a member of the National Association of Securities Dealers, Inc.
to sell on the exercise date a sufficient number of the shares being purchased
so that the net proceeds of the sale transaction will at least equal the
aggregate Option Price and pursuant to which the broker undertakes to deliver
the aggregate Option Price to the Company not later than the date on which the
sale transaction will settle in the ordinary course of business.

Upon the prior consent of the Compensation Committee, this Grant Agreement may
be unilaterally amended by the Company to provide for the following additional
forms of payment of the Option Price: (i) by the transfer to the Company of
shares of Common Stock owned by the Participant for at least six months (or,
with the consent of the Compensation Committee, for less than six months) having
an aggregate fair market value per share at the date of exercise equal to the
aggregate Option Price, or (ii) by authorizing the Company to withhold a number
of shares of Common Stock otherwise issuable to the Participant having an
aggregate fair market value per share on the date of exercise equal to the
aggregate Option Price or (iii) by a combination of such methods of payment;
provided, however, that the payment methods described in clauses (i) —
(iii) will not be available at any time that the Company is prohibited from
purchasing or acquiring such shares of Common Stock.

4. This Grant Agreement shall automatically expire on the earlier of (a) the
respective expiration date as shown in paragraph 2 above (the “Specified Term”)
or (b) immediately following the lapsing of any of the following periods:

(i) If the Participant terminates employment by reason of a Disability during
the Specified Term, the Option shall be exercisable by the Participant only
during the six months following such termination and only to the extent the
Option was exercisable (in accordance with paragraph 2 above) on the date of
such termination, but in no event after the expiration of the Specified Term.

(ii) If the Participant dies while an employee of the Company or one of its
Subsidiaries during the Specified Term, the Option shall be exercisable by the
proper duly qualified and empowered executor, administrator, legatee or
distributee of the Participant’s estate only during the twelve months following
the Participant’s death and only to the extent the Option was exercisable (in
accordance with paragraph 2 above) on the date of death of the Participant, but
in no event after the expiration of the Specified Term.

 

2



--------------------------------------------------------------------------------

(iii) If the Participant, following the Date of Grant, ceases to be an employee
of the Company or one of its Subsidiaries for any reason other than Disability
or death, and the Option was exercisable (in accordance with paragraph 2 above)
on the termination date, then the Option shall be exercisable by the Participant
for thirty (30) days following such termination, but in no event after the
expiration of the Specified Term. If Participant ceases to be an employee of the
Company or any of its Subsidiaries for any reason other than Disability or
death, and the Option was not exercisable (in accordance with paragraph 2 above)
and had not vested as of the Participant’s termination date, then the Option
shall be forfeited on the effective date of such termination.

5. This Option is not transferable without (i) the prior written consent of the
Compensation Committee, which consent may be withheld or granted in the
Compensation Committee’s sole judgment, and (ii) evidence satisfactory to the
Compensation Committee that such transfer will be made in compliance with all
federal and state securities laws.

6. Adjustments shall be made in the Option Price and in the number or kind of
shares of Common Stock or other securities covered by this Option to the extent
required to prevent dilution or enlargement of the rights of the Participant
that otherwise would result from (a) any stock dividend, stock split,
combination of shares, recapitalization or other change in the capital structure
of the Company, (b) any merger, consolidation, spin-off, reorganization, partial
or complete liquidation or issuance of rights or warrants to purchase securities
of the Company or (c) any other corporate transaction or event having an effect
similar to any of the foregoing and as contemplated in Section 6 of the Plan.
Any fractional shares resulting from the foregoing adjustments will be
eliminated.

7. Upon each exercise of this Option, the Company as promptly as practicable
shall mail or deliver to the Participant a stock certificate or, in the case of
uncertificated securities, notice of issuance, representing the shares then
purchased, and shall pay all stamp taxes payable in connection therewith. The
issuance of such shares and delivery of the certificate or, in the case of
uncertificated securities, notice of issuance, shall, however, be subject to any
delay necessary to complete (a) the listing of such shares on any stock exchange
upon which shares of the same class are then listed and (b) such registration or
qualification of such shares under any state or federal law, rule or regulation
as the Company may determine to be necessary or advisable.

8. Notwithstanding any other provisions to the contrary, in the event of a
Change of Control (as defined in the Plan), the following will apply with
respect to the Option:

(a) If and to the extent the outstanding stock options under the Plan are
assumed by any successor corporation (or any affiliate thereof) of the Company
or continued or are replaced with equity awards that preserve the existing value
of the Options at the time of the Change of Control and provide for subsequent
payout in accordance with a vesting schedule that is the same or more favorable
than the vesting schedule applicable to the Options, then all such Options or
substitutes thereof will remain outstanding and governed by the terms and
provisions of the Plan, except that if, within 24 months following a Change of
Control, any Participant’s service with the Company (or successor company) is
terminated by the Company for a reason other than gross negligence or deliberate
misconduct which demonstrably harms the Company, or that any such person shall
have resigned for Good Reason (as defined in the Plan), then such Participant’s
Options shall immediately vest and become exercisable.

 

3



--------------------------------------------------------------------------------

(b) If and to the extent the outstanding stock options under the Plan are not
assumed by the successor corporation (or any affiliate thereof) of the Company
or continued or are replaced with equity awards that preserve the existing value
of the Options at the time of the Change of Control (with a vesting and payout
schedule that is the same or more favorable than the vesting schedule applicable
to the Options), then all such Options will vest and become exercisable
immediately in connection with the Change of Control and the Compensation
Committee may provide for the cancellation of such Option in connection with the
Change of Control in which case a payment of cash, property or combination
thereof will be made to the Participant that is at least equal to the excess (if
any) of the value of the consideration that would be received in such Change of
Control by the holders of the Company’s securities in relation to such Option
over the exercise price for such Option.

9. This Grant Agreement and any shares of Common Stock, cash or other property
acquired in connection with this Grant Agreement will be subject to the terms
and conditions of any clawback or recoupment policy adopted by the Company, as
may be in effect from time to time.

10. The Company may, in its sole discretion, decide to deliver any documents
related to Participant’s current or future participation in the Plan by
electronic means or to request Participant’s consent to participate in the Plan
by electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system that may be established and maintained by the Company or a
third party designated by the Company.

EXECUTED effective as of the             day of                     .

 

BANK OF THE OZARKS, INC.

By:

 

George G. Gleason, II

Chairman and Chief Executive Officer

The undersigned Participant hereby acknowledges receipt of an executed original
of this Grant Agreement and accepts the option granted thereunder upon the terms
and conditions set forth in the Grant Agreement and the Plan.

 

 

Participant

 

4